Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered October 29, 1985, convicting him of rape in the first degree, and sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the County Court did not abuse its discretion in refusing to adjudicate the defendant a youthful offender (see, People v Polansky, 125 AD2d 342). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.